 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11   DONTE MARKELL HENRY,                       ) No. 5:19-cv-01915-GW (JDE)
                                                )
12                       Plaintiff,             )
                                                ) ORDER DISMISSING
13                                              )
                         v.                     ) COMPLAINT
14                                              )
     ANTHONY KING, et al.,                      )
15                                              )
                         Defendants.            )
                                                )
16
17         On October 7, 2019, Donte Markell Henry (“Plaintiff”), proceeding pro
18   se and then an inmate at the West Valley Detention Center in Rancho
19   Cucamonga, California, filed a civil rights complaint asserting claims for
20   damages against government employees relating to his arrest and confinement.
21   Dkt. 1. The Complaint was not accompanied by a filing fee or a request to
22   proceed in forma pauperis (“IFP”).
23         All parties instituting any civil action in a district court, except an
24   application for writ of habeas corpus, must pay a filing fee of $400. 1 See 28
25
           1
             In addition to a $350 filing fee, civil litigants must pay an administrative fee
26
     of $50. See 28 U.S.C. § 1914 (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14). The additional $50 fee does not apply to persons granted
     leave to proceed IFP. See id.
28
 1   U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
 2   the entire fee only if he is granted leave to proceed IFP under 28 U.S.C. §
 3   1915(a). See Andrew v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 4         Plaintiff has not prepaid the $350 filing or $50 administrative fee
 5   required to commence this civil action, nor has he submitted a properly
 6   supported request to proceed IFP.
 7         On October 17, 2019, the assigned magistrate judge issued an order
 8   advising Plaintiff of the deficiencies, directing Plaintiff to pay the filing fee or
 9   file a properly supported IFP request within 30 days, and warning Plaintiff that
10   a failure to do so would result in a recommendation that the action be
11   dismissed. Plaintiff has still not paid the required filing fee, filed a request to
12   proceed IFP, or sought additional time in which to do so. Thus, his case
13   cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
14         IT IS THEREFORE ORDERED that the case be immediately
15   DISMISSED without prejudice and Judgment be entered accordingly.
16
17   Dated: December 17, 2019
18
                                                   ______________________________
19
                                                   GEORGE H. WU
20                                                 United States District Judge
21
22   Presented by:
23
24   _________________________
25   JOHN D. EARLY
     United States Magistrate Judge
26
27
28

                                               2
